DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s remarks submitted on 04/25/2022 is acknowledged.
Claims 135-157 are pending.
Claims 1-134 are canceled.
Claims 135-157 are new.
Claims 135-139 and 154-157 have been examined on the merits.
Applicant’s election without traverse of the species of the species election “A”: a complication associated with liver function and a biomarker of an indicator of liver function in Claim 139, in response to the species requirements set forth in the prior office action, is acknowledged.
Claims 140-153 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected species. Claims 135-139 and 154-157 are under consideration and are being examined herein to the extent they are directed to the elected invention.
 
Specification
The specification is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pages 12/line 2 and 17/line 39). References to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Appropriate correction is required.

Priority
This application, U.S. Application number 16/469043, is a national stage entry of International Application Number PCT/US2017/065876, filed on 12/12/2017, which claims for domestic priority under 35 U.S.C. 119(e) to provisional applications No. 62/432,838 filed on 12/12/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97., and has been considered by the examiner.  

Drawings
The drawings submitted on 06/12/2019 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 157 is objected to because of the two sets of steps (a) and (b) recited in the same claim. Given these two sets of the steps are different steps, it is suggested to rename the second set of the steps (a) and (b) to the steps (c) and (d), respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 135-139 and 154-157 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exceptions (abstract ideas and nature phenomena) without significantly more, as evidenced by Jenkins et al. (WO2005038693, 2005, cited in IDS), Munoz et al. (J. Am. College of Surgeons, May 2016, 222: 831-837, of record), and Slotman (US Pub. No. 2016/0335406, published on Nov. 17, 2016) 
 Step 1: the claims are directed to a method for assessing risk of complication as a result of treatment with a gastrointestinal implant in an individual (Step 1, Yes).
Step 2A, Prong 1: the base claims 135 and 157 recite abstract idea: a metal step of determining a treatment based on the difference in the level of one or more biomarkers (Note: the claims also inherently comprises a metal step of comparing the level of the biomarkers with a reference level to determine the difference). The claims also recite in the preamble the limitation “assessing risk of complication in an individual as a result of treatment with a gastrointestinal implant comprising a wave anchor and a sleeve …”, which is directed to the metal process.  Furthermore, the claims 135 and 157 recite the limitation that a difference (increase or decrease) in the level of one or more biomarkers relative to a reference level indicates a level of risk of complication. This limitation defines an asserted relationship between the biomarker levels and the risk of complications in an individual, thus being a phenomenon of nature, i.e. a law of nature.  Thus, the claims recite judicial exceptions (Step 2A/Prong 1, Yes).
Step 2A: Prong 2: the base claims 135 and 157 recite in the preamble the limitation “assessing risk of complication in an individual as a result of treatment with a gastrointestinal implant comprising a wave anchor and a sleeve … to about 5 ft”. However, the claims do not comprise an active step of treating the individual with the gastrointestinal implant or any subsequent treatment, and the claims do not even require that the individual has been subjected to the treatment with the gastrointestinal implant (note: the population of the individuals in the claims encompasses those have not been subjected to the treatment with the gastrointestinal implant).  Therefore, the judicial exceptions recited in the claims are not integrated into a practical application (Step 2A/Prong 2, No).    
Step 2B: The claims recite an additional step: providing a level of one or more biomarkers in a sample from the individual, which is simply a data-gathering step for providing data to be used in the metal steps.  It is noted that gathering data about biomarkers is well known, routine and conventional in the prior art, as evidenced by Munoz et al., who teach providing levels of safety biomarkers in blood samples, such as C-reactive protein (CRP), procalcitonin, fibrinogen and WBC count, for assessing complications after surgery (abstract, Table 3); as further evidenced by Jenkins et al., who teach providing information about levels of various safety biomarkers, such as hormones, peptides, genomics, and body scan for predicting response of patients to implant treatment (abstract, paragraph 0019, Fig. 1); and as further evidenced by Slotman, who teaches providing levels of safety biomarkers in blood samples, such as platelet concentration, bilirubin, AST, GGT, and coagulator factors measured by prothrombin time, partial thromboplastin time, and fibrin degradation products for assessing outcomes and complications of bariatric surgery (abstract, paras. 0007, 0022, 0024/lines 7-11). Therefore, the claims do not recite additional elements that amount to significantly more than the judicial exceptions (Step 2B, No). 
Dependent claim 136 defines that the biomarkers, recited in the mental steps, are from whole blood, plasma, serum, urine, fecal material, colonic wash fluid, a sample of lumen, gastric mucosa, or intestinal mucosa, and/or a tissue biopsy sample, all of which are naturally occurring products. Thus, the claim still recites the judicial exceptions of the base claim. The claim also defines that the sample of the biomarkers is taken from the individual during treatment with gastrointestinal implant. However, the claim does not require an active step of treating the individual and taking/obtaining the sample during the treatment. This claim limitation merely state that the data of biomarkers gathered for the metal comparison and assessment were previously generated by a third party from a sample taken during the treatment.  Therefore, the claim 136 does not recite additional elements that amount to significantly more than the judicial exceptions.  
Dependent claim 137 defines that the treatment determined by the metal step (b) is begun after removal of the gastrointestinal implant. The claim, however, does not comprises an active step of treating the individual after removal of the gastrointestinal implant. This claim limitation merely state that one will treat the patient in a future method after the implant is removed. Thus, the claim does not include additional element sufficient to amount to significantly more than the judicial exception.
Dependent claim 138 defines that the complication assessed in the metal step and indicated by natural phenomenon is a liver complication. Thus, the claim still recites the judicial exception of the step (b) in the base claim.
Dependent claim 139 defines indicators of liver function are the biomarkers analyzed in the metal step. All of the indicators recited in the claim are naturally occurring products. Thus, the claim still recites the judicial exceptions of the base claim.
Dependent claim 154 defines the implantation location of the gastrointestinal implant. However, the claim does not comprise an active step of inserting the gastrointestinal implant to the location and treating the individual with the gastrointestinal implant. Therefore, this claim does not integrate the judicial exceptions in the claim 135 into a practical application. The claim is rejected for the same reasons as indicated in claim 135.
Dependent claim 155 defines the step (a) comprises providing levels of two or more biomarkers, thus being directed to data-gathering process.  It has been well known, routine and conventional in the prior art for gathering data/levels of two or more biomarkers, as evidenced by Munoz et al., Jenkins et al., and Slotman described above. Therefore, the claim 155 does not recite additional elements that amount to significantly more than the judicial exceptions. 
Dependent claim 156 defines how the reference level used in the metal comparison step is obtained. The claim, however, does not recite an active step of obtaining the reference level from the individual or a population of different individuals, which indicates the reference level used in the metal steps is previously generated by a third party.  Therefore, the claim 156 does not recite additional elements that amount to significantly more than the judicial exceptions. 
Therefore, Claims 135-139 and 154-157 are deemed to be patent ineligible.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 135-139 and 154-156 are rejected under 35 U.S.C. 103 as being unpatentable over Slotman (US Pub. No. 2016/0335406, published on Nov. 17, 2016, effective filing date: Apr. 25, 2013) in view of Levine et al. (US Patent NO. 7695446, 2010, cited in IDS), Maggi et al. (Surgery for Obesity and Related Diseases, 12: e47–e50, published online in Feb, 2016), and Espinet-Coll et al. (Rev Esp Enerm Dig, 2015, 107: 183-184). 
Slotman teaches a method for predicting weight loss of a bariatric surgery treatment as well as a risk of post-operative adverse events (i.e. complications) up to 24 months after the bariatric treatment in a patient (i.e. assessing risk of complications in an individual as a result of the bariatric treatment), and selecting a bariatric surgery treatment appropriate for the patient, comprising steps: providing baseline parameters of a patient (i.e. providing a level of safety biomarkers in a sample from a patient); entering the parameters of the patient into a processor; comparing the parameters of the patient with control profiles collected from subjects, who have responded positively to bariatric surgery treatment, to determine an output to show how the patient’s parameters are different from the reference level of control profiles (i.e. a difference in a level of the biomarkers of the patient relative to a reference level of control profiles); generating the output from the comparison as an indicator indicating predicated post-operative outcomes, wherein the predicated post-operative outcomes comprises predicated complications, e.g. diabetes mellitus, liver diseases, cholelithiasis, and heard failure (Note: these teachings meet the requirement of the claimed limitation “a difference in a level of safety biomarkers … relative to a reference level indicates the level of risk of complication in the individual as a result of treatment” in claim 135); and selecting a bariatric surgery treatment appropriate for the patient based on the comparison outcome (i.e. determining a bariatric treatment based on the difference in the level of safety biomarkers) (paragraph 0007, 0028; paragraph 0009: page 1/last para/lines 1-7 and page 2/para. 1/last 7 lines); wherein the baseline parameters (i.e. level of safety biomarkers) comprise demographic variables and physiological variables (paragraphs 0022-24), which comprise parameters of liver function tests, and tests of blood samples from patients, such as platelet count (i.e. platelet concentration), lactic acid bilirubin, AST (i.e. aspartate aminotransferase), GGT (i.e. gamma glutamyl transpeptidase), and those measured as prothrombin time, partial thromboplastin time, and fibrin degradation products (para. 0023/lines 9-10, para. 0024/lines 7-11); wherein the reference level/the control profile is generated from mean values of parameters from a population of patients (para. 28/lines 1-3).  It is noted that the preamble of claim 135 recites the limitation “assessing risk of complication … as a result of treatment with a gastrointestinal implant …”. However, the instant claims do not comprise an active step of treating the individual with the gastrointestinal implant, and the claims do not even require that the individual has been subjected to the treatment with the gastrointestinal implant. As such, the population of the individuals in the claims encompasses those who have not been subjected to any treatment with the gastrointestinal implant, and under such a circumstance the claimed method is for predicting/assessing a risk of complication as a result of treatment with a gastrointestinal implant if the individual is subjected to the treatment in future; and the scope of the treatment determined in step (b) encompasses the treatment with the gastrointestinal implant, other weight-loss treatment, as well as their subsequent treatments (e.g. for treating possible complication). Thus, the patient population in the method of Slotman meets the requirement of the claims. Regarding the limitations of the liver complication and the biomarker/indicator of liver function recited in claims 138 and 139, Slotman teaches liver complication as well as biomarkers/indicators including platelet concentration, bilirubin, AST (i.e. aspartate aminotransferase), GGT (i.e. gamma glutamyl transpeptidase) and those measured as prothrombin time and partial thromboplastin time, as indicated above. The prothrombin time (assay) and partial thromboplastin time (assay) are the common coagulation factor assays in the art for measuring activities of coagulation factors, as evidenced by the instant claim 139 and the disclosure of the specification (see page 22). Thus, the parameters/biomarkers used in the method of Slotman comprise coagulation factors (in addition to platelet concentration, bilirubin, AST, and GGT). The platelet concentration, bilirubin, AST, and GGT and coagulation factors taught by Slotman match the biomarkers/indictors of liver function specifically listed in claim 139. Thus, the teachings of Slotman meet the requirement of the limitations recited in claims 138 and 139.  
Slotman teaches assessing risk of complication in a patient as a result of a bariatric treatment for obesity.  Slotman does not teach the bariatric treatment is a treatment with a gastrointestinal implant comprising a wave anchor and a sleeve having a length from about 1 ft to about 5 ft, required by the instant claims. 
Levine et al. teach a method of treating obesity using a gastrointestinal implant comprising a flexible sleeve and a collapsible anchor, wherein the gastrointestinal implant is anchored within the stomach and/or distal to the pylorus and extended into the duodenum, and partially-digested food exiting the stomach is funneled through the sleeve, thus limiting nutrition absorption and providing weight loss for obese patients (abstract, paragraph spanning columns 2 and 3, col. 9/lines 23-31); wherein the sleeve has a length from about one foot to about five feet and a specific length of the sleeve is dependent on patient’s body mass index (BMI) (col. 7, lines 47-59); and wherein the anchor is a wave anchor (col. 3, lines 43-53; col. 17, paras. 1 and 2) and is used for anchoring the sleeve to the GI tract (col 3/last 2 para. and col 4/para 1). Levine et al. also teach that when inserted in the body, the gastrointestinal implant mimics the duodenal bypass of bariatric surgery treatment (Roux-en-Y) and reduces caloric absorption, and the implant is an improvement because it is less invasive and reversible (col. 16, lines 33-36 and 41-42). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to practice the method of Slotman for assessing/predicting outcomes and risk of complications in a patient as a result of a treatment with a gastrointestinal implant comprising a wave anchor and a sleeve having a length of  about 1 ft - 5 ft and for determining a treatment appropriate for the patient, because the treatment with the gastrointestinal implant (as defined in the claim 135) is an art-recognized equivalent of the bariatric treatment taught by Slotman for the same purpose of treating obese patients, as supported by Levine et al.  Furthermore, it had been well known in the art that obese patients treated with reversible gastrointestinal implant, comprising a sleeve having a length of about 1 ft - 5 ft along with an anchor, are at a risk of developing complications, including those related to liver function such as hepatic abscesses, thrombosis and bleeding, as supported by Maggi et al., who teach that complications occur after obesity treatment with gastrointestinal implant, highly similar (if not identical) to the GI implant defined in the claims, which is known as EndoBarrier Gastrointestinal Liner or duodena-jejunal bypass sleeve (DJBL) commercialized by GI Dynamics (Note: this is the assignee of the instant application), comprising a 60 cm sleeve (reading on the claimed range of about 1-5 feet) and a nickel-titanium anchor fixed to the intestinal wall (title, page e47/left col./para. 2, page e48/last para – page e49/left col/para 2); wherein the complications caused by DJBL include hepatic abscesses (liver abscesses), thrombosis, bleeding, hematemesis (a bleeding disorder), perforation, and anchor dislocation (title; page e48/right col/para 2; page e49/left col/para 2 – right col./para 2; Table 1); and as further by Espinet-Coll et al., who teach that cholecystitis and duodenal fistula are complications associated with obesity treatment with EndoBarrier device (i.e. duodena-jejunal bypass sleeve) from GI Dynamics, which comprises a sleeve having a length of 60 cm (reading on the claimed range of about 1-5 feet) and extending along the duodenum to the proximal jejunum, and anchors having crown-shaped rings (i.e. wave-like anchor) that anchor the sleeve within the duodenal bulb (title, page 183/left col/para 1, page 184/left col/para 1). In view of the teachings of the prior art, one of ordinary skill in the art would have recognized that assessing/predicting a risk of complications in patients as a result of the treatment with gastrointestinal implant (i.e. duodena-jejunal bypass sleeve having a sleeve and anchors) would facilitate prevention and effective treatment of complications, thus ascertaining the success of the implant treatment.  Moreover, the parameters/safety biomarkers, such as platelet concentration, a prothrombin time, and partial thromboplastin time (i.e. a level of coagulation factors), taught by Slotman are well suited for assessing complications of thrombosis, bleeding, and hematemesis caused by the treatment with the gastrointestinal implant, because they are all related to formation of blood clotting, and Slotman expressively teaches that bleeding, embolism and thrombosis are the complications necessary to be addressed (para 0005, lines 5-11). It is noted that Maggi et al. further teach measuring safety biomarkers, international normalized ratio (INR) and aspartate aminotransferase (AST), in blood sample of patient for assessing liver complication, i.e. haptic abscess, in the patient during the treatment with the GI implant (page e47: left col/last para, right col/para 2/lines 4-5 and para 3/lines 6-7 and 14-15). The INR and AST taught by Maggi et al. reads on the indicators of liver function recited in Claim 139, thus further rendering the claim to be obvious.   
Regarding Claim 136, it is a common practice in the art to obtain blood samples from patients and use them in the process of measuring levels of biomarkers, as supported by Slotman and Maggi et al.  With regard to the limitation “the sample is obtained … during treatment with a gastrointestinal implant”, Maggi et al. and Espinet-Coll et al. teach performing laboratory tests and providing levels of biomarkers from blood samples obtained from a patient during treatment with a gastrointestinal implant, specifically when the patient has been implanted for 10 months (see Maggi et al., page e47/left col/last para, right col/paras 1-2 and para 3/lines 4-9) or for 5 weeks (see Espinet-Coll et al., page 183/left col/last 2 paras, right col/line 3). Maggi et al. further teach that complications may occur with a long-standing implantation of the EndoBarrier, i.e. GI implant having the sleeve and anchor (page e49, right col, para 3, last 3 lines). In view of the teachings of the cited prior art, it would have been obvious to obtain the samples from the patients during the treatment with the gastrointestinal implant in the method suggested by Slotman and other cited prior art for assessing a rick of complications occurred with a long-standing implantation of the GI implant.        
Regarding Claim 137, it had been well known in the art that treatment of complications is begun after removal of the GI implant for effectively treating the complications, as supported by Maggi et al., who teach that on day 14 the DJBL implant was explanted/removed from the patient, and on day 15 the liver was detected for presence of abscess and the treatment of hepatic abscess was then begin by resecting the left lateral lobe of the liver to remove the abscess (page e48/right col/paras 1 and 3); and as supported by Espinet-Coll et al., who teach that after withdrawing/removing the EndoBarrier device (i.e. the GI implant) the patient was subsequently treated with conservative medical therapy (page 183/right col/last 2 paras). Thus, it would have been obvious to begin treatment of the complications after removal of the GI implant in the method suggested by Slotman and other cited prior art for avoiding intervene of the GI plant and effectively treating the complications.        
Regarding Claim 154, Levine et al. teach that the gastrointestinal implant is implanted within the gastrointestinal tract distal to the pylorus of the patient, as indicated above.
Regarding Claim 155, Slotman teaches their method comprises providing a level of two or more biomarkers, as indicated above.
Regarding Claim156, Slotman teaches the reference level is obtained from a different individual or a population of multiple individuals, as indicated above.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 135-139, and 154-157 are rejected under 35 U.S.C. 103 as being unpatentable over Slotman (US Pub. No. 2016/0335406, published on Nov. 17, 2016, effective filing date: Apr. 25, 2013) in view of Levine et al. (US Patent NO. 7695446, 2010, cited in IDS), Maggi et al. (Surgery for Obesity and Related Diseases, 12: e47–e50, published online in Feb, 2016), and Espinet-Coll et al. (Rev Esp Enerm Dig, 2015, 107: 183-184), as applied to Claims 135-139 and 154-156, further in view of Narain et al. (US 2015/0157559, 2015). 
The teachings of Slotman, Levine et al., Maggi et al., and Espinet-Coll et al. are described above.
Regarding Claim 157, this claim differs from claim 135 in that it further defines the difference is an elevated level or reduced level relative to the reference level , wherein the elevated level or reduced level indicates whether the individual is at a high level of risk of complication.  It is noted that Slotman teaches comparing a level of biomarkers with a reference level of control profiles, and determining a treatment based on the compared output, i.e. a difference in the level of the biomarkers, as indicated above. The difference in the level of the biomarkers determined in the method of Slotman encompasses an elevated level and a reduced level. As such, the treatment determined by the method of Slotman are based on an elevated or reduced level of the biomarkers relative to the reference level. 
Slotman does not expressively teach that an elevated level or a reduced level of biomarkers relative to a reference indicates whether the individual is at a high level of risk of complication. However, it is a common practice in the art to set a normal range for a level of a biomarker in a sample from an individual, and any level out of the normal range would be an indication of a potential complication or disorder. In support, Narain et al. teach assessing a risk of bleeding or clotting adverse events (i.e. complication) in a patient as a result of medical treatment, by comparing levels of platelet concentration, prothrombin time (PT), partial thromboplastin time (PTT), and an international normalized ratio (INR) with their normal ranges (i.e. reference levels) (paragraphs 0332, 0157, 0215, 0083-0091); wherein the adequate coagulation comprises platelet threshold of 50,000/mcl, and PT, PTT, and INR within normal limits, and a degreased coagulation comprises platelet less than 50,000/mcl (paragraphs 0157 and 0215); wherein the normal range of INR for a healthy person is 0.8 – 1.2, and if the INR is outside a target range, a high INR indicates a higher risk of bleeding, while a low INR suggests a higher risk of developing a clot (paragraph 0332, right col/lines 8-9 and last 4 lines). In view of the teachings of the prior art, it would have been obvious to determine whether the patient is at a high risk of bleeding or thrombosis complications based on an elevated or reduced level of platelet concentration, PT, PTT, and/or INR relative to their normal ranges (reference levels) in the method suggested by Slotman and other cited prior art for assessing the complications caused by treatment with the gastrointestinal implant, wherein an elevated level of INR indicates a higher risk of bleeding while reduced level of INR suggests a higher risk of developing a clot, as taught by Narain et al.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653